Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered December 9, 1998, convicting defendant, after a jury trial, of attempted burglary in the second degree, attempted criminal trespass in the second degree and resisting arrest, and sentencing him, as a second felony offender, to concurrent terms of 7 years, 90 days and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The requisite intent could be reasonably inferred from the circumstances of defendant’s belligerent efforts to enter the building.
We perceive no abuse of discretion in sentencing. Concur— Rosenberger, J. P., Williams, Wallach, Saxe and Buckley, JJ.